Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 8 and 10-11 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sciarrillo et al. (US 2015/0028280; hereinafter Sciarrillo; see IDS dated 02/11/2021).
Regarding claim 8, Figs. 1, 3A and 7B of Sciarrillo discloses a memory device, comprising: a substrate; a plurality of word lines 104 disposed on the substrate, and including a first word line 104 and a second word line 104 (next to the 1st WL in X-direction, fig. 1), a plurality of memory cell structures 102 disposed on the plurality of word lines 104, and including a first memory cell structure 102 that is disposed on the first word line 104, a second memory cell structure 102 that is disposed on the first word line 104, a third memory cell 102 structure that is disposed on the second word line 104 and a fourth memory cell structure 102 that is disposed on the second word line 104; a plurality of bit lines 106 disposed on the plurality of memory cell structures 102, and including a first bit line 106 that is disposed on the first memory cell structure 102 and on the third memory cell structure 102 and a second bit line 106 that is disposed on the second memory cell structure 102 and on the fourth memory cell structure 102; and a plurality of insulating patterns 321/322 disposed between two adjacent memory cell structures 102 among the plurality of memory cell structures 102 (fig. 3A), and including a first insulating pattern 321/322 disposed between the first memory cell structure 102 and the second memory cell structure 102, wherein the first memory cell structure 102 includes a first electrode 708 (fig. 7B), a selection device 710B disposed on the first electrode 708, a second electrode 712 disposed on the selection device 710B, a variable resistance layer 714B disposed on the second electrode 712 and a third electrode 716 disposed on the variable resistance layer 714B, a first capping layer 321 disposed on a sidewall of the selection device 710B and a second capping layer 321 disposed on a sidewall of the variable resistance layer 714B; and a width of the selection layer 710B is greater than a width of the variable resistance layer 714B (fig. 7B).  

Regarding claim 10, Sciarrillo discloses wherein a width of the first capping layer 321 is less than a width of the second capping layer 321 (figs. 7B &3A: the width of the selection layer 710B is greater than a width of the variable resistance layer 714B. Therefore, the first capping layer 321 is less than a width of the second capping layer 321).
Regarding claim 11, Sciarrillo discloses wherein the selection device includes at least one from Si, Te, As. Ge or In ([0019]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
2. 	Claims 1-6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sciarrillo (US 2015/0028280) in view of Kim et al. (US 2012/0146125; hereinafter Kim); and further in view of KITO et al. (US 2011/0019480; hereinafter KITO).
Regarding claims 1, 13-14 and 20, Figs. 1, 3A and 7B of Sciarrillo discloses a memory device, comprising: a semiconductor device comprising: a plurality of word lines 104, and including a first word line 104 (fig. 1) and a second word line 104 (next to the 1st WL in X-direction, fig. 1); a plurality of memory cell structures 102 disposed on the plurality of word lines 104, and including a first memory cell structure 102 that is disposed on the first word line 104, a second memory cell structure 102 (next to the 1st cell in Y-direction) that is disposed on the first word line 104, a third memory cell structure 102 (next to the 1st cell in X-direction) that is disposed on the second word line 104 and a fourth memory cell structure 102 (next to the 3rd cell in Y-direction) that is disposed on the second word line; a plurality of bit lines 106 disposed on the plurality of memory cell structures 102, and including a first bit line 106 that is disposed on the first memory cell structure 102 and on the third memory cell structure 103 and a second bit line 106 (next to the 1st BL in Y-direction) that is disposed on the second memory cell structure 102 and on the fourth memory cell structure 102: and a plurality of insulating patterns 321/322 disposed between two adjacent memory cell structures among the plurality of memory cell structures (fig. 3A), and including a first insulating pattern 321/322 disposed between the first memory cell structure and the second memory cell structure and a second insulating pattern 321/322 disposed between the first memory cell structure and the third memory cell structure, wherein the first memory cell structure 102 includes a first electrode 708 (fig. 7B), a selection device 710B disposed on the first electrode 708, a second electrode 712 disposed on the selection device 710B, a variable resistance layer 714B disposed on the second electrode 712 and a third electrode 716 disposed on the variable resistance layer 714B, and a void is disposed in at least one of the plurality of insulating patterns.  
Sciarrillo fails to disclose a void is disposed in at least one of the plurality of insulating patterns.  
However, Fig. 5 of Kim teaches a void 157 is disposed in at least one of the plurality of insulating patterns 150a between the memory cell structure. It would have been obvious to those having ordinary skill in the art at the time of invention to form the void structure as taught by Kim in the device of Sciarrillo in order to reduce parasitic capacitance and increasing device performance.
The combination of Sciarrillo and Kim discloses all of the elements of the claimed invention as stated above except a driving circuit region.
However, Fig. 2 of KITO teaches a semiconductor device comprising: a substrate 11; a driving circuit region PR disposed on the substrate 11 and including a plurality of peripheral circuits PR; a plurality of word lines WL disposed on the driving circuit region PR. It would have been obvious to those having ordinary skill in the art at the time of invention to form the driving circuit region as taught by KITO in the device of Sciarrillo and Kim for driving the memory cell array.
Regarding claim 2, Sciarrillo discloses wherein a width of the selection layer 710B is greater than a width of the variable resistance layer 714B (fig. 7B).
Regarding claim 3, Sciarrillo discloses wherein the first memory cell structure includes a first capping layer 321 disposed on a sidewall of the selection device 710B and a second capping layer 321 disposed on a sidewall of the variable resistance layer 714B (figs. 7B &3A).
Regarding claim 4, Sciarrillo discloses wherein a width of the first capping layer 321 is less than a width of the second capping layer 321 (figs. 7B &3A: the width of the selection layer 710B is greater than a width of the variable resistance layer 714B. Therefore, the first capping layer 321 is less than a width of the second capping layer 321).
Regarding claim 5, Kim discloses wherein the first insulating pattern 150a includes the void 157 (fig. 5).
Regarding claim 6, Sciarrillo discloses wherein wherein a width of the selection layer 710B is less than a width of the first word line 704 (fig. 7B).

3.	Claims 15-19 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sciarrillo (US 2015/0028280) in view of KITO (US 2011/0019480).
Regarding claims 15 and 9, Figs. 1, 3A and 7B of Sciarrillo discloses a semiconductor device comprising: a substrate; a driving circuit region disposed on the substrate and including a plurality of peripheral circuits; a plurality of word lines 104 disposed on the driving circuit region (fig. 1), and including a first word line 104 and a second word line 104 (next to the 1st WL in X-direction, fig. 1), a plurality of memory cell structures 102 disposed on the plurality of word lines 104, and including a first memory cell structure 102 that is disposed on the first word line 104, a second memory cell structure 102 that is disposed on the first word line 104, a third memory cell structure 102 that is disposed on the second word line 104 and a fourth memory cell structure 104 that is disposed on the second word line 104; a plurality of bit lines 106 disposed on the plurality of memory cell structures 102, and including a first bit line 106 that is disposed on the first memory cell structure 102 and on the third memory cell structure 102 and a second bit line 106 that is disposed on the second memory cell structure 102 and on the fourth memory cell structure 102; and a plurality of insulating patterns 321/322 disposed between two adjacent memory cell structures 102 among the plurality of memory cell structures 102, and including a first insulating pattern 321/322 disposed between the first memory cell structure 102 and the second memory cell structure 102 (fig. 3A), wherein the first memory cell structure 102 includes a first electrode 708 (fig. 7B), a selection device 710B disposed on the first electrode 708, a second electrode 712 disposed on the selection device 710B, a variable resistance layer 714B disposed on the second electrode 712 and a third electrode 716 disposed on the variable resistance layer 714B, a first capping layer 321 disposed on a sidewall of the selection device 710B and a second capping layer 321 disposed on a sidewall of the variable resistance layer 714B; and a width of the selection layer 710B is greater than a width of the variable resistance layer 714B (fig. 7B).  
Sciarrillo discloses all of the elements of the claimed invention as stated above except a driving circuit region.
However, Fig. 2 of KITO teaches a semiconductor device comprising: a substrate 11; a driving circuit region PR disposed on the substrate 11 and including a plurality of peripheral circuits PR; a plurality of word lines WL disposed on the driving circuit region PR. It would have been obvious to those having ordinary skill in the art at the time of invention to form the driving circuit region as taught by KITO in the device of Sciarrillo for driving the memory cell array.

Regarding claim 16, Sciarrillo discloses wherein a width of the first capping layer 321 is less than a width of the second capping layer 321 (figs. 7B &3A: the width of the selection layer 710B is greater than a width of the variable resistance layer 714B. Therefore, the first capping layer 321 is less than a width of the second capping layer 321).
Regarding claim 17, Sciarrillo discloses wherein a width of the first capping layer 321 is substantially the same as a width of the second capping layer 321 (fig. 3A).
Regarding claim 18, Sciarrillo discloses wherein the variable resistance layer includes one or more elements from periodic table Group Vl, and one or more chemical modifiers from Group III, IV or V ([0019]).  
Regarding claim 19, Sciarrillo discloses wherein the plurality of word lines and the plurality of bit lines include at least one from tungsten (W), tungsten nitride (WN), copper (Cu), aluminum (Al), titanium aluminum nitride (TiAIN), iridium ()Ir) platinum (Pt), palladium (Pd), ruthenium (Ru), zirconium (Zr), rhodium (Rh), nickel (Ni), cobalt (Co), chromium (Cr), tin (Sn), zinc (Zn) or indium tin oxide (ITO) ([0018]).  

4. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sciarrillo (US 2015/0028280) in view of Kim (US 2012/0146125), KITO (US 2011/0019480), and further in view of Kim (US 2017/0141159).
The combination of Sciarrillo, Kim ‘280 and KITO discloses all of the elements of the claimed invention as stated above except the variable resistance layer includes a magnetic tunnel junction (MJT) structure. 
However, Kim’159 teaches the variable resistance layer 62 may include a magnetic tunnel junction (MJT) structure including two magnetic layers (two electrodes) and a tunnel barrier layer (a dielectric layer) sandwiched between the magnetic layers ([0096]). In view of such teaching, it would have been obvious to the ordinary artisan at the time the invention was made to have modified the variable resistance structure as taught by Kim’159 in the combination of Sciarrillo, Kim ‘280 and KITO device because it would have been considered a well-known art recognized equivalent structure for the purpose of forming a variable resistance structure. Moreover, the substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Line Air Products Co. 85 USPQ 328 (USSC 1950). 

5. 	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sciarrillo (US 2015/0028280) in view of Kim (US 2017/0141159).
Sciarrillo discloses all of the elements of the claimed invention as stated above except the variable resistance layer includes a magnetic tunnel junction (MJT) structure. 
However, Kim’159 teaches the variable resistance layer 62 may include a magnetic tunnel junction (MJT) structure including two magnetic layers (two electrodes) and a tunnel barrier layer (a dielectric layer) sandwiched between the magnetic layers ([0096]). In view of such teaching, it would have been obvious to the ordinary artisan at the time the invention was made to have modified the variable resistance structure as taught by Kim’159 in the Sciarrillo device because it would have been considered a well-known art recognized equivalent structure for the purpose of forming a variable resistance structure. Moreover, the substitution of one known equivalent technique for another may be obvious even if the prior art does not expressly suggest the substitution (Ex parte Novak 16USPQ 2d 2041 (BPAI 1989); In re Mostovych 144 USPQ 38 (CCPA 1964); In re Leshin 125 USPQ 416 (CCPA 1960); Graver Tank & Manufacturing Co. V. Line Air Products Co. 85 USPQ 328 (USSC 1950). 

Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Vu whose telephone number is (571) 272-1798. The examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke H can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR, Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID VU/
Primary Examiner, Art Unit 2818